IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rodney Derrickson,                            :
                            Petitioner        :
                                              :
                     v.                       :   No. 467 M.D. 2017
                                              :   Submitted: November 2, 2018
Cindy Hays, John Wetzel,                      :
                       Respondents            :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                              FILED: February 8, 2019


       Presently before this Court are a Motion for Judgment on the Pleadings
(Motion) filed by John Wetzel, Secretary of Corrections (Secretary Wetzel), and an
Application for Summary Relief (Application) filed by Rodney Derrickson
(Derrickson), pro se, an inmate at the State Correctional Institution at Forest (SCI-
Forest). In October 2017, Derrickson filed a Petition for Review in this Court’s
original jurisdiction seeking declaratory and injunctive relief for alleged violations
of his First Amendment rights.            Derrickson corresponded with an outside
organization and was suspended shortly thereafter from his position as vice president
of an inmate organization.1 In the Motion, Secretary Wetzel argues Derrickson’s

       1
        Derrickson initially named as respondents in his Petition for Review Secretary Wetzel
and Cindy Hays (Hays), the activities manager at SCI-Forest. Secretary Wetzel and Hays filed
suspension is not a final order reviewable by this Court, and Derrickson has not
alleged either a violation of his First Amendment rights or a right to the relief he
seeks. Derrickson, contesting the Motion and seeking summary relief on his behalf,
argues this Court has jurisdiction over his constitutional claim and his right to relief
under the First Amendment is clear. We deny Secretary Wetzel’s Motion and deny
Derrickson’s Application.
       Initially, we note that “[b]oth an application for summary relief . . . and a
motion for judgment on the pleadings . . . seek similar relief.” Pa. Indep. Oil & Gas
Ass’n v. Dep’t of Envtl. Prot., 146 A.3d 820, 821 n.3 (Pa. Cmwlth. 2016), aff’d, 161
A.3d 949 (Pa. 2017).          A motion for judgment on the pleadings, pursuant to
Pennsylvania Rule of Civil Procedure 1034, Pa.R.C.P. No. 1034, filed in our
“original jurisdiction is in the nature of a demurrer,” and will be “granted only when
there is no genuine issue of fact, and the moving party is entitled to judgment as a
matter of law.” Corman v. Nat’l Collegiate Athletic Ass’n, 93 A.3d 1, 15 (Pa.
Cmwlth. 2014). Summary relief is granted pursuant to Pennsylvania Rule of
Appellate Procedure 1532(b), Pa.R.A.P. 1532(b), “where no material fact is in
dispute and the right of the moving party to relief is clear.” Brown v. Pa. Dep’t of
Corr., 932 A.2d 316, 318 (Pa. Cmwlth. 2007). Applications for summary relief are
“denied where there are material facts in dispute or it is not clear that the applicant
is entitled to judgment as a matter of law.” Jackson v. Commonwealth, 143 A.3d
468, 472 n.6 (Pa. Cmwlth. 2016). With these standards in mind, we turn to the facts
that are currently undisputed by the parties.


preliminary objections, which we sustained in part and overruled in part by opinion filed April 3,
2018. In so doing, we dismissed the action against Hays for lack of original jurisdiction because
she is not a statewide officer. Derrickson v. Hays (Pa. Cmwlth., No. 467 M.D. 2017, filed April
3, 2018), slip op. at 3.


                                                2
   I. Facts
         Derrickson served as vice president of Hope for Change (HFC), an inmate
organization at SCI-Forest. (Petition for Review ¶ 5.) On August 1, 2017, Activities
Manager Cindy Hays (Hays), in the role of HFC’s staff coordinator, informed HFC’s
executive board that Fight for Lifers, an outside organization, had contacted SCI-
Forest’s superintendent about setting up a meeting. Derrickson then informed Hays
that he had corresponded with Fight for Lifers previously and instructed the
organization to contact the superintendent to ask about working with HFC. (Petition
for Review ¶ 6; Secretary Wetzel’s Answer and New Matter ¶ 6.) Hays told
Derrickson that inmates are not permitted to write correspondence to outside
organizations without prior approval. (Petition for Review ¶ 7; Secretary Wetzel’s
Answer and New Matter ¶ 7.) Hays then informed the HFC executive board that the
superintendent wanted the HFC executive board to take action relative to
Derrickson’s correspondence. The executive board voted to suspend Derrickson
from the position of vice president for five months. (Petition for Review ¶ 9;
Secretary Wetzel’s Answer and New Matter ¶ 9.)
         In his Petition for Review, Derrickson requests a declaration recognizing his
“First    Amendment      right   to   communicate    with   outside   prison   reform
organizations/groups,” and an order declaring unconstitutional any policy that
prohibits him from sending outgoing mail to these organizations. (Petition for
Review, Wherefore Clause ¶¶ 1, 2.) He also seeks an injunction enjoining Secretary
Wetzel from interfering with his “First Amendment Right to freely communicate
with outside organizations/groups,” interfering with his “expressive association
rights in his status as vice[]president of the HFC organization,” and “[r]etaliating,




                                           3
harassing[,] and/or administratively sanctioning [him] for engaging in” that activity.
(Id. ¶ 3.)
        Secretary Wetzel filed preliminary objections to Derrickson’s Petition for
Review that we denied in part, ordering him to file an Answer. Secretary Wetzel
filed an Answer and New Matter, to which Derrickson responded. Thereafter,
Secretary Wetzel filed the Motion, and Derrickson filed the Application currently
before this Court.


   II. Secretary Wetzel’s Motion
              Secretary Wetzel asks us to grant his Motion and advances three
arguments2 in support: (1) this Court does not have jurisdiction over Derrickson’s
claim; (2) Derrickson has not shown a right to relief under the First Amendment;
and (3) Derrickson is not entitled to the relief he seeks. We will address these in
turn.


   a. Whether this Court has Jurisdiction over Derrickson’s Claim
        Secretary Wetzel argues that Derrickson’s suspension from the HFC
executive board is not a final adjudication by a Commonwealth agency over which
this Court has either original or appellate jurisdiction. Comparing Derrickson’s
claim to inmate grievances over which this Court has declined jurisdiction in the
past, Secretary Wetzel contends the HFC executive board’s decision to suspend
Derrickson is merely an “internal prison procedure[].” (Secretary Wetzel’s Brief
(Br.) at 15.) Secretary Wetzel emphasizes the deference afforded prison officials




        2
            We have rearranged Secretary Wetzel’s arguments for ease of discussion.


                                                 4
“with regard to such internal management matters” and urges this Court to grant the
Motion. (Id. at 18.)
      Derrickson argues in response that he has raised a constitutional claim, the
violation of his First Amendment rights, over which this Court has original
jurisdiction. Derrickson asserts that his claim is not a challenge to his suspension,
but rather a challenge to “the infringement of his general First Amendment right to
communicate and associate by mail with an outside organization.” (Derrickson’s
Br. at 16.) Derrickson also challenges Hays’ directive to the HFC executive board
to take action against Derrickson for exercising his First Amendment rights.
      This Court has original jurisdiction over civil actions “[a]gainst the
Commonwealth government, including any officer thereof, acting in his official
capacity.” Section 761(a)(1)(i) of the Judicial Code, 42 Pa. C.S. § 761(a)(1)(i).
While this Court may not review inmate grievances, we may exercise our original
jurisdiction where the claim involves “the violation of a specific constitutional
right.” Bronson v. Cent. Office Review Comm., 721 A.2d 357, 359 (Pa. 1998). As
such, we have rejected claims seeking review of inmate grievance procedures under
the guise of constitutional violations. In Shore v. Pennsylvania Department of
Corrections, a petitioner filed a claim in our original jurisdiction alleging that the
Department’s procedure for denying access to photographs mailed to inmates was
unconstitutional under the First Amendment. 168 A.3d 374, 377-78 (Pa. Cmwlth.
2017). The petitioner filed his claim with this Court only after he was unsuccessful
in pursuing an inmate grievance.       In ruling on the Department’s preliminary
objections, we rejected the petitioner’s First Amendment argument on the basis that
the policy was constitutional on its face and the inmate had not alleged facts to
undermine a legitimate penological interest. Id. at 380. Further, to the extent that



                                          5
the petitioner argued the grievance officer applied the Department’s policy in an
unconstitutional manner, we determined we did not have original jurisdiction to
consider that claim. Id. We concluded we lacked original jurisdiction because the
petitioner “essentially dispute[d] the applicability of the [Department’s] policy on a
factual level,” and not the violation of a specific constitutional right. Id. at 381.
         We note first that Derrickson brought his claim in our original jurisdiction and
does not challenge the outcome of any internal grievance procedures he initiated, so
we need not determine whether we would have appellate jurisdiction over the claim.
As it relates to our original jurisdiction, Derrickson’s claim is properly before this
Court because it is a challenge regarding alleged violations of his specific
constitutional rights under the First Amendment. Contrary to Secretary Wetzel’s
contention, Derrickson does not claim that his suspension as HFC vice president is
a constitutional violation. Instead, Derrickson argues that a Department policy
requiring prior approval before he can communicate with outside organizations
violates his constitutional rights. Although Derrickson did initiate inmate grievances
prior to this litigation, which were unsuccessful, Derrickson does not challenge the
outcome of those inmate grievances now. Unlike the petitioner in Shore, Derrickson
does not dispute a grievance officer’s application of the policy, but argues the
constitutionality of that policy. We have original jurisdiction over Derrickson’s
claim.

   b. Whether Derrickson has shown a right to relief for infringement on his First
      Amendment Rights
         Secretary Wetzel argues that he is entitled to judgment on the pleadings
because the Department did not violate Derrickson’s First Amendment rights, as
Derrickson’s right to communicate with outside organizations is subject to


                                             6
“legitimate penological concerns” in order to “further the efficient operation of the
inmate group as well as the institution.” (Motion ¶ 7(a), (e)-(f).) Specifically,
Secretary Wetzel proffers that “the Department has an interest in making sure that
the personal views of [HFC b]oard members are not confused with those of inmate
groups.” (Secretary Wetzel’s Br. at 17.) Further, Secretary Wetzel contends that
the Department did not retaliate against Derrickson for his speech, but rather the
HFC executive board made the decision to suspend Derrickson from his position
pursuant to the organization’s bylaws. Additionally, Secretary Wetzel argues that
Derrickson has not established the elements of a retaliation claim.
      In response, Derrickson contends the Department has no explicit rule
requiring prior approval before an inmate can respond to personal correspondence
received from an organization. Derrickson argues that the Department “lack[s] any
penological justification for restricting” his right to respond to such correspondence.
(Derrickson’s Br. at 9.)     Further, Derrickson disputes that he ever alleged a
retaliation claim, as Secretary Wetzel contends, but argues his First Amendment
rights to communicate and associate are violated by the Department’s policy
restricting his correspondence with an outside organization.
      In analyzing First Amendment claims by inmates, we look first to see whether
the inmate has alleged an infringement of a constitutional right. If so, we then
determine whether the “infringement rises to the level of a constitutional violation,
given the” unique standard applied to inmates. Brown, 932 A.2d at 318 (internal
quotation marks and citation omitted). Simply because a “legal mail policy burdens
inmates’ First Amendment rights does not compel a conclusion that the policy is
unconstitutional.” Id. at 319. Because inmates maintain their First Amendment
rights to correspond via mail, prison officials cannot “censor inmate correspondence



                                          7
simply to eliminate unflattering or unwelcome opinions,” unless that censorship
furthers an interest such as security or order. Brooks v. Andolina, 826 F.2d 1266,
1268 (3d Cir. 1987) (internal quotation marks and citation omitted). Therefore,
“when a prison regulation impinges on inmates’ constitutional rights, the regulation
is valid if it is reasonably related to legitimate penological interests.” Turner v.
Safley, 482 U.S. 78, 89 (1987). For policies restricting an inmate’s outgoing mail,
we apply a test to determine “whether the regulation furthers an important or
substantial government interest unrelated to the suppression of expression and
whether the regulation is no more intrusive than is necessary to protect that interest.”
Hamm v. Rendell, 166 F. App’x. 599, 603 (3d Cir. 2006) (citing Procunier v.
Martinez, 416 U.S. 369 (1974) (overruled in part on other grounds)3). In analyzing
whether there is a legitimate penological interest, we give substantial deference to
prison administrators and officials. Bussinger v. Dep’t of Corr., 29 A.3d 79, 84 (Pa.
Cmwlth. 2011), aff’d, 65 A.3d 289 (Pa. 2013). However, there has been less
deference afforded to prison officials with regard to restrictions on outgoing, as
compared to incoming, mail because the security concerns arising out of outgoing
mail “are of a categorically lesser magnitude.” Castle v. Clymer, 15 F. Supp. 2d
640, 661 (E.D. Pa. 1998) (quoting Thornburgh v. Abbott, 490 U.S. 401, 413 (1989).
This Court has recognized various legitimate penological interests, including:

       (a) maintaining internal security for the protection of prison employers,
       prisoners, and visitors; (b) deterring the use of drugs and alcohol in
       prisons; (c) preventing future crime; (d) the rehabilitation of inmates;
       (e) fair and appropriate treatment among inmates; (f) curbing sexually-
       offensive behavior in the prison; and (g) controlling/eliminating the
       flow of contraband in prisons.

       3
          The test set forth in Procunier has been overruled as to incoming mail, but still applies to
restrictions concerning outgoing mail. See Thornburgh v. Abbott, 490 U.S. 401, 413 (1989).


                                                  8
Bussinger, 29 A.3d at 87. Keeping these standards in mind, we look to the specific
allegations of Derrickson’s claim.
       Derrickson and Secretary Wetzel agree that Derrickson has a constitutional
right to communicate via mail. (Petition for Review ¶¶ 10-11; Secretary Wetzel’s
Answer and New Matter ¶ 40; Secretary Wetzel’s Br. at 11.) However, there are
further disputes of material fact between the parties that preclude us from
determining whether there is an infringement of that right, and, if so, whether the
infringement amounts to a constitutional violation. The parties disagree about
almost all aspects of the disputed correspondence including its content, the capacity
in which Derrickson sent it, and whether it was previously approved. Derrickson
contends that he corresponded with Fight for Lifers in a personal capacity, and not
as a representative of HFC. (Petition for Review ¶ 6; Derrickson’s Answer to New
Matter ¶ 6.) Derrickson also provides a sworn affidavit by HFC president Kenneth
Mueses (Mueses), in which Mueses states that Derrickson was not required to obtain
executive board approval “to respond to any personal mail he personally received
from outside organizations.” (Application, App. A.) Secretary Wetzel does not
specifically respond to this; however, his argument hinges upon the contention that
Derrickson ran afoul of the Department’s policy because he sent the correspondence
on behalf of the organization. Neither party has produced a copy of Derrickson’s
letter to Fight for Lifers.
       Further, Secretary Wetzel argues that Derrickson was previously instructed
not to correspond with outside organizations without approval. (Secretary Wetzel’s
Answer and New Matter ¶¶ 7, 28.) Yet, Derrickson contends otherwise, denying
that he was ever previously notified that correspondence with outside organizations
required approval. (Derrickson’s Answer to New Matter ¶ 28.) It is also unclear


                                         9
whether Derrickson’s correspondence was, in fact, approved in the first place.
Derrickson cites to the HFC meeting minutes from August 1, 2017, which report that
Derrickson stated “the executive [board] had approved the proposals for the Let’s
get free commutation seminar and contact letters ha[d] been sent out by [Hays]
herself.” (Petition for Review, App. B at 2; Secretary Wetzel’s Answer and New
Matter, Ex. A.) Whether the communication was approved, as Derrickson contends,
goes directly to questions relating to the applicability of the policy at issue and
whether it infringed upon Derrickson’s rights.                  Finally, as for the legitimate
penological interests proffered by Secretary Wetzel, such as keeping separate the
views of individual inmates from those of the HFC, it remains unclear whether they
are interests of the Department or merely interests of HFC and other inmate
organizations.
       These facts surrounding Derrickson’s correspondence are essential to a
determination of whether and to what extent the Department has a legitimate
penological interest, and, thus, whether there is a constitutional violation of
Derrickson’s First Amendment rights. Given this, we cannot find that Secretary
Wetzel currently has a clear right to relief.
       To the extent Derrickson alleges a retaliation claim, 4 the disputes of material
fact again preclude us from presently determining that Secretary Wetzel is entitled
to judgment on the pleadings. In order to succeed on a First Amendment retaliation

       4
           Although Secretary Wetzel’s argument focuses almost exclusively on Derrickson’s
inability to establish a retaliation claim, we note that Derrickson does not allege a retaliation claim
in his Petition for Review. Derrickson seeks an injunction enjoining Secretary Wetzel from
retaliating against him for his speech, but does not allege that Secretary Wetzel retaliated against
him for his correspondence to Fight for Lifers. Additionally, Derrickson argues in his brief that
he “never plead [sic] a retaliation claim,” but rather “raised a First Amendment violation claim
asking this Court to recognize his free speech right to communicate by mail, and to freely associate
with outside prisoner advocacy organizations and groups.” (Derrickson’s Br. at 9.)


                                                 10
claim, a petitioner must state sufficient facts showing the petitioner “(1) . . . engaged
in constitutionally protected conduct; (2) the retaliation against that conduct resulted
in adverse action; (3) the protected conduct was a substantial and motivating factor
for the retaliation; and (4) the retaliatory action did not further a legitimate
penological goal.” Richardson v. Wetzel, 74 A.3d 353, 357 (Pa. Cmwlth. 2013).
Both parties agree that Derrickson engaged in a constitutionally protected activity.
Again, however, they dispute material factual issues relating to determination of the
other three elements. First and foremost, Secretary Wetzel argues that there was no
adverse action, asserting that Derrickson was only temporarily suspended as HFC
vice president for five months, which “would not deter a person of ordinary
firmness.” (Secretary Wetzel’s Br. at 11.) Additionally, Secretary Wetzel disagrees
that any adverse action occurred at the hands of the Department, arguing that it was
on the HFC executive board’s own initiative, not Hays’ direction, that Derrickson
was suspended from his position.
      Secretary Wetzel also asserts that the HFC executive board made the final
decision to suspend Derrickson as vice president pursuant to its own bylaws, and
therefore Derrickson’s protected conduct was not a motivating factor for his
suspension. Specifically, Secretary Wetzel cites to Article 16 of HFC’s bylaws,
which states that “[a]ny [b]oard [m]ember may be removed as a result of conduct
detrimental to the [o]rganization’s best interests and/or good name.” (Secretary
Wetzel’s Answer and New Matter ¶ 35, Ex. F, HFC’s Bylaws.) Secretary Wetzel
also relies upon Department Policy 7.8.1(A)(3), which reserves for prison
administration “the option of dismissing from chapter membership any member,
including officers, for behavior detrimental to the chapter’s operation within the




                                           11
facility including incompetence or mismanagement.”5 (Secretary Wetzel’s Answer
and New Matter ¶ 33, Ex. D, Department Policy 7.8.1(A)(3).) According to
Secretary Wetzel, Derrickson’s suspension as HFC vice president was pursuant to
these policies, which reflect a legitimate penological interest, and are not a violation
of or retaliation for Derrickson’s exercise of his First Amendment rights.
       Derrickson disagrees, asserting that Hays directed the HFC executive board
to take action against him. Derrickson supports this with Mueses’ affidavit, which
states that Derrickson’s “suspension was from the direction[] of . . . Cindy Hays[] at
the executive board meeting held on August 1, 2017.” (Application, App. A.)
Derrickson admits the existence of the HFC bylaws and Department Policy 7.8.1.
Yet, because of the factual disputes between the parties, we cannot determine
whether Derrickson’s conduct violated those policies by demonstrating
mismanagement of HFC, in violation of HFC’s bylaws, or acting in a manner
detrimental to the organization, contrary to Department Policy 7.8.1. Furthermore,
these policies and Derrickson’s suspension are not the focus of Derrickson’s
contention in his Petition for Review.               (See Derrickson’s Br. at 9.)        Instead,
Derrickson challenges a policy prohibiting his communication with outside
organizations without prior approval as violating his First Amendment rights. (Id.
at 9, 14.)




       5
         In no pleading does Secretary Wetzel cite to a specific Department rule that prohibits
inmates from contacting outside organizations on behalf of an inmate organization without prior
approval. Nonetheless, we note that Department Policy 7.8.1(A)(2) states in relevant part that the
signature of the organization’s staff coordinator “shall appear on all correspondence, memos, etc.,
which are initiated from the organization.” (Secretary Wetzel’s Answer and New Matter, Ex. D,
Department Policy 7.8.1(A)(2).) However, it is unclear whether this policy applies here, as
Derrickson alleges his correspondence was personal.


                                                12
      The existence of such disputed material facts prevents us from granting
Secretary Wetzel’s Motion with regard to whether there is an established
constitutional violation and, inasmuch as Derrickson alleges one, a retaliation claim.

   c. Whether Derrickson has a Clear Right to Declaratory Judgment and
      Injunctive Relief
      Finally, Secretary Wetzel contends that Derrickson has not shown that he is
entitled to declaratory or injunctive relief. Secretary Wetzel argues Derrickson has
not shown that a declaration “will be of practical help in ending the controversy.”
(Secretary Wetzel’s Br. at 19.) Further, Secretary Wetzel asserts that Derrickson has
not pled facts showing that he is legally entitled to communicate with outside groups
without restriction and that he would suffer irreparable harm without the injunction.
      Derrickson responds that he has a clear right to the relief he seeks because his
loss of First Amendment rights amounts to an irreparable injury, particularly as it
relates to his suspension from the HFC executive board. Derrickson contends that
the Department’s policy restricting inmate communication with outside
organizations without prior approval constitutes an imminent threat to First
Amendment rights that is the proper subject of injunctive relief.
      This Court has “the power to declare rights, status, and other legal relations
whether or not further relief is or could be claimed.” Section 7532 of the Declaratory
Judgments Act, 42 Pa. C.S. § 7532. Derrickson seeks a declaration that he has a
First Amendment right to communicate with outside organizations and that a policy
restricting that right is unconstitutional. As established above, while Derrickson
does have a right to communicate via the mail while he is incarcerated, subject to
restrictions, Brown, 932 A.2d at 319, it is unclear at this stage of the litigation
whether Derrickson has established a violation of that right. Because there are


                                         13
remaining questions of fact relevant to Derrickson’s letter and, in turn, the
Department’s alleged legitimate penological interest, we cannot assess whether
Derrickson has a right to declaratory relief.
      Derrickson has also requested an injunction. In order to establish a right to
permanent injunctive relief, petitioners must show “(1) the right to relief is clear,
(2) the injunction is necessary to avoid an injury that cannot be compensated by
damages, and (3) that greater injury will result if the court does not grant the
injunction than if it does.” Mazin v. Bureau of Prof’l & Occupational Affairs, 950
A.2d 382, 389 (Pa. Cmwlth. 2008).
      Presently, we cannot agree with Secretary Wetzel that Derrickson has not
shown a right to injunctive relief. Not only is Derrickson’s right to relief uncertain,
but there remains a dispute about the injury Derrickson suffered. Secretary Wetzel
contends that Derrickson was “only temporarily suspended” as vice president and is
not restricted from any and all communication with outside organizations.
(Secretary Wetzel’s Br. at 20.) Derrickson responds that he is now apprehensive to
write to outside organizations, including those to which he is an advisor, because of
this incident. Derrickson also asserts that Hays has advised him he may no longer
run for a position on the executive board as a result of his suspension. (Derrickson’s
Br. at 19.) The resolution of these factual disputes is necessary in order for us to
determine whether there may be a right to injunctive relief. Without these necessary
facts established, we are constrained to deny Secretary Wetzel’s Motion.


   III.   Derrickson’s Application
      In his Application, Derrickson argues he is entitled to the relief that he seeks
in his Petition for Review. Derrickson urges us to grant his Application because, as



                                          14
Secretary Wetzel acknowledges, Derrickson has a First Amendment right to
communicate with those outside the prison. (Derrickson’s Br. at 8.) For the same
reasons we deny Secretary Wetzel’s Motion, we must deny Derrickson’s
Application. The parties do not agree as to the capacity in which Derrickson
corresponded with Fight for Lifers and whether the communication was previously
authorized. Thus, we cannot determine if there was a constitutional violation. As a
result, we cannot find that either party has a clear right to relief at the present
procedural posture.


   IV.   Conclusion
      Derrickson alleges a specific constitutional violation that falls within this
Court’s original jurisdiction. However, there are disputes of material fact that
preclude us from applying a constitutional analysis and, in turn, finding that either
party has a clear right to relief. Therefore, we deny both Secretary Wetzel’s Motion
and Derrickson’s Application.

                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                         15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rodney Derrickson,                     :
                       Petitioner      :
                                       :
                 v.                    :   No. 467 M.D. 2017
                                       :
Cindy Hays, John Wetzel,               :
                       Respondents     :


                                    ORDER


     NOW, February 8, 2019, the Motion for Judgment on the Pleadings filed by
John Wetzel and the Application for Summary Relief filed by Rodney Derrickson
are DENIED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge